UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4405



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALEXANDER REID, a/k/a Batman,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:97-cr-00577)


Submitted:   November 19, 2007         Decided:     December 11, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Kevin Holmes, THE STEINBERG LAW FIRM, LLP, Charleston, South
Carolina, for Appellant. Reginald I. Lloyd, United States Attorney,
Alston C. Badger, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alexander     Reid   appeals     the   district        court’s    order

imposing a thirty-seven month sentence following revocation of his

supervised release.       Reid contends the district court improperly

classified his failure to stop for a blue light as a Class A

violation.    Finding no error, we affirm.

            Reid was charged with violating his supervised release in

various ways, including driving under the influence, failure to

report as instructed, and failing to stop for a blue light, in

violation of S.C. Code Ann. § 56-5-750 (2006).                 The district court

found Reid guilty of violating the conditions of his supervised

release by being charged with new criminal conduct and sentenced

him   to   thirty-seven    months’   imprisonment,         a     term   within   the

guidelines    range.      The    district    court       based    its   guidelines

calculation in part upon the Government’s representation that

failing to stop for a blue light was a Grade A violation under USSG

§ 7B1.1.      Reid argues that the district court erred in its

calculation because failure to stop for a blue light is not a crime

of violence and thus is not a Grade A violation.

            The   sentencing      guidelines       for     supervised        release

violations provide that a Grade A violation is comprised of:

            conduct constituting (A) a federal, state, or
            local offense punishable by a term of
            imprisonment exceeding one year that (i) is a
            crime of violence, (ii) is a controlled
            substance   offense,    or   (iii)   involves
            possession of a firearm or destructive device

                                     - 2 -
           of a type described in 26 U.S.C. § 5845(a); or
           (B) any other federal, state, or local offense
           punishable by a term of imprisonment exceeding
           twenty years.

USSG § 7B1.1(a)(1) (2006).        Failing to stop for a blue light in

South   Carolina    is   punishable   by   a   maximum   of   three   years’

imprisonment.      S.C. Code Ann. § 56-5-750(B)(1).

           Chapter seven of the guidelines, governing probation and

supervised release violations, notes that § 4B1.2 defines a “crime

of violence.”      USSG § 7B1.1, cmt. n.2.     Section 4B1.2 provides:

           The term “crime of violence” means any offense
           under federal or state law, punishable by
           imprisonment for a term exceeding one year,
           that –-

                   (1)   has as an element the use, attempted
                         use, or threatened use of physical
                         force against the person of another,
                         or

                   (2)   is burglary of a dwelling, arson, or
                         extortion,    involves     use    of
                         explosives, or otherwise involves
                         conduct that presents a serious
                         potential risk of physical injury to
                         another.

USSG § 4B1.2(a) (2006).

           Failing to stop for a blue light does not have as an

element the use, attempted use, or threatened use of physical force

against another person.       See S.C. Code Ann. § 56-5-750; see also

United States v. James, 337 F.3d 387, 390 (4th Cir. 2003).            Nor is

the crime one specifically enumerated as a crime of violence; thus




                                   - 3 -
the question becomes whether it “involves conduct that presents a

serious potential risk of physical injury to another.”

            This question is determined by a “categorical approach,”

in which the court looks at the statutory definition of the

offense,    “‘and    not     to    the   underlying    facts    of     a    specific

conviction.’”       James, 337 F.3d at 390 (quoting United States v.

Thomas, 2 F.3d 79, 80 (4th Cir. 1993)).                     In other words, the

sentencing court must ask “whether that crime, ‘in the abstract,’

involves conduct that presents a serious potential risk of physical

injury to another.”         United States v. Dickerson, 77 F.3d 774, 776

(4th Cir. 1996).     In the abstract, failing to stop for a blue light

constitutes    a    crime    of    violence,     as   the    statute       “generally

proscribes conduct that poses the potential for serious injury to

another.”     James, 337 F.3d at 390-91.              Therefore, the district

court properly classified failing to stop for a blue light as a

Grade A violation, as it is a crime of violence punishable by a

maximum term of more than one year.

            Reid    argues        that   a   categorical      approach       is   not

appropriate for classifying conduct under the guidelines, because

the sentencing guidelines differ from the armed career criminal

enhancement, which was at issue in James. However, we have adopted

such a categorical approach in determining whether a crime is one

of violence under the guidelines when the indictment contained

“very few facts” specifying the circumstances surrounding the


                                         - 4 -
charge.     Dickerson, 77 F.3d at 776 (holding that felony attempted

escape from custody constitutes a crime of violence under the

sentencing guidelines). As the petition for warrant or summons for

Reid   similarly    does   not    detail     the   specific   circumstances

surrounding his arrest for failure to stop for a blue light, the

district    court   properly     applied    a   categorical   approach   and

refrained from engaging in a fact-specific analysis.

            For these reasons, the district court properly classified

Reid’s failure to stop for a blue light as a Class A violation

under the sentencing guidelines.            Accordingly, we affirm Reid’s

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 5 -